DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson 2017/0152992 in view of Conley et al., US PGPub 2016/0290848. 

    PNG
    media_image1.png
    481
    504
    media_image1.png
    Greyscale

Regarding claim 11, Karlsson discloses an automated multi-point lubrication system (1) comprising: a system control panel (5) communicably coupled to an air supply unit (4 and connected air supply); a master control device (6) configured to cause a target amount of lubricant to be transferred to 

    PNG
    media_image2.png
    372
    748
    media_image2.png
    Greyscale

Conley teaches a similar pneumatic lubrication system (see fig 2) wherein said master control device (128) is coupled to a secondary control device (312) configured to transfer said target amount of lubricant to said plurality of lubrication point (119A,B). 
It would have been obvious to provide the secondary control device described by Conley to the system disclosed by Karlsson in order to control the distribution of lubricant to discrete bearings in the system and promote overall system efficiency.
Regarding claim 2, Karlsson in view of Conley discloses the system of claim 11 wherein said system control panel (5) is configured to cause said air supply unit (as described above) to begin air flow to said lubricant pump (3) when said system control panel (5) is activated (via control of solenoid valve 4).

Regarding claim 4, Karlsson in view of Conley discloses the system of claim 2 wherein said air flow (from air tant connected to 4) causes a first amount of lubricant to be transferred from said lubricant pump (3) to said master control device (6) via a supply line (lubricant line connected between 3 and 6 shown as arrow in fig 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Specifically, on pages 5-6 of the Remarks, Applicant argues that Conley does not disclose a secondary control device configured to transfer lubricant to a plurality of points.  The rejection was revise to that the second embodiment (fig 2) in Conley was used to form the rejection.  Here, secondary control device (213) transfers lubricant to a plurality of points (119A, B).  Applicants argument is therefore not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654